UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                             No. 98-21141
                           Summary Calendar

                         ____________________

                      UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,
                                 versus

                         LUIS ENRIQUE SUAREZ,

                                              Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CR-50-1)
_________________________________________________________________

                           October 26, 1999

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Luis   Enrique   Suarez   contends   that   his    72-month   sentence

(increased on remand from 60 months) for possession of cocaine with

intent to distribute is the product of judicial vindictiveness and

based on attorney-client communications; that his counsel was

ineffective by disclosing to the court that Suarez refused to

identify his coconspirators for fear of retaliation; and that the




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Government      committed     prosecutorial         misconduct     during     his

arraignment.

      Because,    at    sentencing,    Suarez      did   not   object   regarding

judicial vindictiveness, our review is limited to plain error. See

United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc).      Although Suarez’s sentence on remand was higher than his

original sentence, thus raising a presumption of vindictiveness,

“objective information in the record justif[ied] the increased

sentence”.     United States v. Campbell, 106 F.3d 64, 67 (5th Cir.

1997) (quoting Wasman v. United States, 468 U.S. 559, 565 (1984)).

Nor   was    Suarez’s    sentence     based   on    counsel’s    disclosure    of

attorney-client communications.          In sum, there was no plain error.

      Generally, we decline, on direct appeal, to review ineffective

assistance of counsel claims, see, United States v. Gibson, 55 F.3d

173, 179 (5th Cir. 1995); the exception is “in rare cases where the

record allow[s]” a fair evaluation of the merits. United States v.

Higdon, 832 F.2d 312, 314 (5th Cir. 1987).               Here, no further facts

need to be developed for the claim to be suitable for review.

Because the district court did not arrive at the sentence by

relying on counsel’s disclosure of attorney-client communications,

Suarez has failed to show that he was prejudiced by the disclosure.

See Spriggs v. Collins, 993 F.2d 85, 88 (5th Cir. 1993).

      Finally,     Suarez’s    prosecutorial-misconduct            claim,    also

reviewed for plain error because he did not make a contemporaneous

                                      - 2 -
objection, see United States v. Binker, 795 F.2d 1218, 1227 (5th

Cir. 1986), fails because it is not supported by the record.   See

United States v. Rocha, 916 F.2d 219, 234 (5th Cir. 1990).

                                                  AFFIRMED




                              - 3 -